DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US3781775
D2: US20160131760
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 7, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claims 1 and 19, the D1 reference discloses the utilization of an underwater  (column 1, lines 5-10) detection apparatus, comprising: a transmission transducer (12 or 14) configured to transmit a transmission wave within a given fan-shaped (column 2, lines 40–50) transmission space, the fan-shaped transmission space having a first transmission width in a given first plane and a second transmission width in a second plane perpendicular to the first plane (Fig. 2); a reception transducer (12 or 14) configured to receive, as a reception wave, a reflection wave (column 3, lines 10-15) of the transmission wave within a given fan-shaped reception space (column 3, lines 15-35), the fan-shaped reception space having a first reception width in the first plane and a second reception width in the second plane, the second reception width being wider than the second transmission width, and in the second plane (Fig. 2), the fan-shaped transmission space being within the fan-shaped reception space (Fig. 2); and a motor (42) configured to rotate the fan-shaped transmission space and the fan-shaped reception space (column 2, lines 50-55). 
With regards to claim 2, the D1 reference discloses the motor rotates in a given direction, the fan-shaped transmission space is positioned in a front half side of the fan-shaped reception space in the second plane relative to the given direction (column 2, lines 50-55 and column 3, lines 15-35).
With regards to claim 7, the D1 reference discloses a two reception transducers (12 and 14) configured to receive, as a reception wave, a reflection wave of the transmission wave within a given second fan-shaped reception space, the second fan-shaped reception space having a third reception width in the first plane and a fourth reception width in the second plane, the fourth reception width being wider than the second transmission width of the fan-shaped transmission space, and in the second plane, the fan-shaped transmission space being within the second fan-shaped reception space, wherein: the motor is configured to rotate the fan-shaped transmission space, the fan-shaped reception space and the second fan-shaped reception space; and when the motor rotates in the given direction, the fan-shaped transmission space is positioned in a back half side of the second fan-shaped reception space in the second plane relative to the given direction (Fig. 2).
With regards to claim 9, the D1 reference discloses two transmission transducers (12 and 14) configured to transmit two transmission wave within a given second fan-shaped transmission space, the second fan-shaped transmission space having a third transmission width in the first plane and a fourth transmission width in the second plane, wherein the second reception width of the fan-shaped reception space is wider than the fourth transmission width, and in the second plane, the second fan-shaped transmission space is within the fan-shaped reception space; the motor is configured to rotate the fan-shaped transmission space, the fan-shaped reception space and the second fan-shaped transmission space; and when the motor rotates in the given direction, the second fan-shaped transmission space is positioned in a back half side of the fan-shaped reception space in the second plane relative to the given direction (Fig. 2). 
With regards to claim 11, the D1 reference discloses the motor rotates in a given direction, one edge of a pair of edges of the fan-shaped transmission space is positioned on a front edge of the fan-shaped reception space relative to the given direction (column 3, lines 25-40).
With regards to claim 12, the D1 reference discloses transmitting pulses (column 2, lines 40-47) which requires higher transmission power than continues wave systems. 
With regards to claim 13, the D1 reference discloses the first plane is a vertical plane; and the second plane is a horizontal plane (Fig. 2).
With regards to claim 14, the D1 reference discloses the first plane is a plane including a horizontal line; and the second plane is a vertical plane (Fig. 2).
With regards to claim 15, the D1 reference discloses the motor rotates the fan-shaped transmission space and the fan-shaped reception space about an axis perpendicular to the second plane (Fig. 2).
With regards to claim 16, the D1 reference discloses the motor rotates the fan-shaped transmission space and the fan-shaped reception space by rotating the transmission transducer and the reception transducer (column 2, lines 40-55).
With regards to claim 18, the D1 reference discloses the transmission surface of the transmission transducer (12) is making an oblique angle with a vertical plane; a reception surface of the reception transducer (14) is making an oblique angle with a vertical plane; and a direction perpendicular to the transmission surface and a direction perpendicular to the reception surface are different directions (Fig 2).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1, 2, 7, 9, 11-16, 18, and 19 above, and further in combination with D2.  
The difference between the D1 reference and claims 6, 8, and 10 is that the claim recites the utilization of a direction change mechanism.  The D2 reference teaches that it was well known in the art to utilize a direction change mechanism (see ¶ 0020 and Fig. 8A).  It would have been obvious to modify the D1 reference to utilize a direction change mechanism as motivated by the D2 reference to enable the D1 system to scan a desired area (see ¶ 0020 and Fig. 8A).
With regards to claim 17, the D2 reference discloses the transmission transducer and the reception transducer are different transducers (Abstract) to enable continuous wave transmission requiring less powerful transmission waves (¶ 0089). 
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645